EXHIBIT 10.1
BRADY CORPORATION
CHANGE OF CONTROL AGREEMENT




AGREEMENT, made as of January 7, 2020, between Brady Corporation, a Wisconsin
corporation, (“Corporation”) and Pascal Deman (“Executive”).


WHEREAS, the Executive is now serving as an executive of the Corporation in a
position of importance and responsibility; and


WHEREAS, the Executive possesses intimate knowledge of the business and affairs
of the Corporation and its policies, markets and financial and human resources,
and the Executive has acquired certain confidential information and data with
respect to the Corporation; and


WHEREAS, the Corporation wishes to continue to receive the benefit of the
Executive’s knowledge and experience and, as an inducement for continued
service, is willing to offer the Executive certain payments due to severance as
a result of change of control as set forth herein;


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Executive and Corporation agree as follows:


SECTION 1. DEFINITIONS.


(a) Change of Control. For purposes of this Agreement, a “Change of Control”
shall occur if and when any person or group of persons (as defined in Section
13(d)(3) of the Securities and Exchange Act of 1934) other than the members of
the family of William H. Brady, Jr. and their descendants, or trusts for their
benefit, and the William H. Brady, Jr. Family Trust, collectively, directly or
indirectly controls in excess of 50% of the voting common stock of the
Corporation.


(b) Termination Due to Change of Control. A “Termination Due to Change of
Control” shall occur if within the 24-month period beginning with the date a
Change of Control occurs (i) the Executive’s employment with the Corporation is
involuntarily terminated (other than by reason of death, disability or Cause) or
(ii) the Executive’s employment with the Corporation is voluntarily terminated
by the Executive subsequent to (A) any reduction in the total of the Executive’s
annual base salary (exclusive of fringe benefits) and the Executive’s target
bonus in comparison with the Executive’s annual base salary and target bonus
immediately prior to the date the Change of Control occurs, (B) a significant
diminution in the responsibilities or authority of the Executive in comparison
with the Executive’s responsibility and authority immediately prior to the date
the Change of Control occurs, or (C) the imposition of a requirement by the
Corporation that the Executive relocate to a principal work location more than
50 miles from the Executive’s principal work location immediately prior to the
date the Change of Control occurs.


(c)  “Cause” means (i) the Executive’s willful and continued failure to
substantially perform the Executive’s duties with the Corporation (other than
any such failure resulting from physical or mental incapacity) after written
demand for performance is given to the Executive by the Corporation which
specifically identifies the manner in which the Corporation believes the
Executive has not substantially performed and a reasonable time to cure has
transpired, (ii) the Executive’s conviction of (or plea of nolo contendere for
the commission of) a felony, or (iii) the Executive’s commission of an act of
dishonesty or of any willful act of misconduct which results in or could
reasonably be expected to result in significant injury (monetarily or otherwise)
to the Corporation, as determined in good faith by the Board of Directors of the
Corporation.


(d)  “Beneficiary” means any one or more primary or secondary beneficiaries
designated in writing by the Executive on a form provided by the Corporation to
receive any benefits which may become payable under this Agreement on or after
the Executive’s death. The Executive shall have the right to name, change or
revoke the Executive’s designation of a Beneficiary on a form provided by the
Corporation. The designation on file with the Corporation at the time of the
Executive’s death shall be controlling. Should the Executive fail to make a
valid Beneficiary designation or leave no named Beneficiary surviving, any
benefits due shall be paid to the Executive’s spouse, if living; or if not
living, then to the Executive’s estate.


(e)  “Code” means the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------




SECTION 2. PAYMENTS UPON TERMINATION DUE TO CHANGE OF CONTROL.


(a)  Following Termination Due to Change of Control, the Executive shall be paid
an amount equal to two times the annual base salary paid the Executive by the
Corporation in effect immediately prior to the date the Change of Control
occurs, and the average bonus payment received in the three years immediately
prior to the date the Change of Control occurs. Such amount shall be paid in 24
monthly installments beginning on the 15th day of the month following the month
in which the Executive’s employment with the Corporation terminates.


(b)  If the scheduled payments under paragraph (a) above would result in
disallowance of any portion of the Corporation’s deduction therefore under
Section 162(m) of the Code, the payments called for under paragraph (a) shall be
limited to the amount which is deductible, with the balance to be paid during
the first taxable year in which the Corporation reasonably anticipates that the
deduction of such payment is not barred by Section 162(m). However, in such
event, the Corporation shall pay the Executive on a quarterly basis an amount of
interest based on the prime rate recomputed each quarter on the unpaid scheduled
payments.


(c)  It is intended that (A) each payment or installment of payments provided
under this Section 2 is a separate “payment” for purposes of Code Section 409A
and (B) that the payments satisfy, to the greatest extent possible, the
exemptions from the application of Code Section 409A, including those provided
under Treasury Regulations 1.409A-1(b)(4) (regarding short-term deferrals),
1.409A-1(b)(9)(iii) (regarding the two-times, two year exception), and
1.409A-1(b)(9)(v) (regarding reimbursements and other separation pay).
Notwithstanding anything to the contrary in this Agreement, if the Corporation
determines that on the Termination Due to Change of Control the Executive is a
“specified employee” (as such term is defined under Treasury Regulation
1.409A-1(i)(1)) of the Corporation and that any payments to be provided to
Executive are or may become subject to the additional tax under Code Section
409A(a)(1)(B) or any other taxes or penalties imposed under Code Section 409A
(“Section 409A Taxes”), then such payments shall be delayed until the date that
is six (6) months after the Termination Due to Change of Control. Any delayed
payments shall be made in a lump sum on the first day of the seventh month
following the Termination Due to Change of Control, or such earlier date that,
as determined by the Corporation, is sufficient to avoid the imposition of any
Section 409A Taxes on Executive.


SECTION 3. EXCISE TAX, ATTORNEY FEES.


(a)  If the payments under Section 2 in combination with any other payments
which the Executive has the right to receive from the Corporation (the “Total
Payments”) would result in the Executive incurring an excise tax as a result of
Section 280(G) of the Code, the Executive will be solely responsible for such
excise tax.


(b)  If the Executive is required to file a lawsuit to enforce the Executive’s
rights under this Agreement and the Executive prevails in such lawsuit, the
Corporation will reimburse the Executive for attorney fees incurred up to a
maximum of $25,000.00.


SECTION 4. DEATH AFTER THE EXECUTIVE HAS BEGUN RECEIVING PAYMENTS.


Should the Executive die after Termination Due to Change of Control, but before
receiving all payments due the Executive hereunder, any remaining payments due
shall be made to the Executive’s Beneficiary.
SECTION 5. CONFIDENTIAL INFORMATION AGREEMENT.


The Executive has obligations under one or more separate confidential
information agreements which continue beyond the Executive’s termination of
employment. The payments to be made hereunder are conditioned upon the
Executive’s compliance with the terms of such confidential information
agreements. The payments made hereunder shall be reduced by any payments the
Corporation makes to the Executive under any confidential information agreement.
In the event the Executive violates the provisions of a confidential information
agreement, no further payments shall be due hereunder and the Executive shall be
obligated to repay all previous payments received hereunder.



--------------------------------------------------------------------------------


SECTION 6. MISCELLANEOUS.


(a)  Non-Assignability. This Agreement is personal to the Executive and, without
the prior written consent of the Corporation, shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be binding upon the Corporation and
its successors and assigns as well as its parents, subsidiaries, and affiliates,
and shall also be enforceable by the Executive’s legal representatives.


(b)  This Agreement will apply only if the Executive is still Vice President and
General Manager, WPS on the date of Termination Due To Change of Control.


(c)  Successors. The Corporation shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would have been required to perform it if no such
succession had taken place. As used in this Agreement, “Corporation” shall mean
both the Corporation as defined above and any such successor that assumes and
agrees to perform this Agreement, by operation of law or otherwise.


(d)  Governing Law and Forum. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Wisconsin, without reference to
principles of conflict of laws, to the extent not preempted by federal law. Any
and all disputes between the parties regarding this Agreement shall be resolved
solely by and exclusively in the state or federal courts of Wisconsin and the
parties hereby consent to jurisdiction in that forum.


(e)  Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:


If to the Executive:
Pascal Deman
Brady Groupe S.A.S       
45 Avenue de L’Europe, BP132
59436 Roncq Cedex
France


If to the Corporation:
Brady Corporation
6555 West Good Hope Road
Milwaukee, Wisconsin 53223
Attention: CEO


or to such other address as either party furnishes to the other in writing in
accordance with this paragraph. Notices and communications shall be effective
when actually received by the addressee.
(f)  Construction. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.


(g)  No Guarantee of Employment. Nothing contained in this Agreement shall give
the Executive the right to be retained in the employment of the Corporation or
affect the right of the Corporation to dismiss the Executive.No Guarantee of
Employment. Nothing contained in this Agreement shall give the Executive the
right to be retained in the employment of the Corporation or affect the right of
the Corporation to dismiss the Executive.


(h)  Amendment; Entire Agreement. This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
successors and legal representatives. This Agreement contains the entire
agreement between the parties on the subjects covered and replaces all prior
writings, proposals, specifications or other oral or written materials relating
thereto.





--------------------------------------------------------------------------------


(i)  Impact on Other Plans. No amounts paid to the Executive under this
Agreement will be taken into account as “wages”, “salary”, “base pay” or any
other type of compensation when determining the amount of any payment or
allocation, or for any other purpose, under any other qualified or nonqualified
plan or agreement of the Corporation, except as otherwise may be specifically
provided by such plan or agreement.


(j)  Other Agreements. This Agreement supersedes any other severance arrangement
or Change of Control Agreement between the Corporation and the Executive. This
Agreement does not confer any payments or benefits other than the payments
described in Sections 2 and 3 hereof.


(k)  Withholding. To the extent required by law, the Corporation shall withhold
any taxes required to be withheld with respect to this Agreement by the federal,
state or local government from payments made hereunder or from other amounts
paid to the Executive by the Corporation.


(l)  Facility of Payment. If the Executive or, if applicable, the Executive’s
Beneficiary, is under legal disability, the Corporation may direct that payments
be made to a relative of such person for the benefit of such person, without the
intervention of any legal guardian or conservator, or to any legal guardian or
conservator of such person. Any such distribution shall constitute a full
discharge with respect to the Corporation and the Corporation shall not be
required to see to the application of any distribution so made.


SECTION 7. CLAIMS PROCEDURE.


(a)  Claim Review. If the Executive or the Executive’s Beneficiary (a
“Claimant”) believes that he or she has been denied all or a portion of a
benefit under this Agreement, he or she may file a written claim for benefits
with the Corporation. The Corporation shall review the claim and notify the
Claimant of the Corporation’s decision within 60 days of receipt of such claim,
unless the Claimant receives written notice prior to the end of the 60-day
period stating that special circumstances require an extension of the time for
decision. The Corporation’s decision shall be in writing, sent by mail to the
Claimant’s last known address, and if a denial of the claim, must contain the
specific reasons for the denial, reference to pertinent provisions of this
Agreement on which the denial is based, a designation of any additional material
necessary to perfect the claim, and an explanation of the claim review
procedure.


(b)  Appeal Procedure to the Board. A Claimant is entitled to request a review
of any denial by the full Board by written request to the Chair of the Board
within 60 days of receipt of the denial. Absent a request for review within the
60-day period, the claim will be deemed to be conclusively denied. The Board
shall afford the Claimant the opportunity to review all pertinent documents and
submit issues and comments in writing and shall render a review decision in
writing, all within 60 days after receipt of a request for review (provided
that, in special circumstances the Board may extend the time for decision by not
more than 60 days upon written notice to the Claimant.) The Board’s review
decision shall contain specific reasons for the decision and reference to the
pertinent provisions of this Agreement.


IN WITNESS WHEREOF, the Executive has signed this Agreement and, pursuant to the
authorization of the Board, the Corporation has caused this Agreement to be
signed, all as of the date first set forth above.






/s/ PASCAL DEMAN
Executive — Pascal Deman
Vice President and General Manager, Workplace Safety




Brady Corporation


By: /s/ J. MICHAEL NAUMAN
J. Michael Nauman
President and Chief Executive Officer





